 



Exhibit 10.1
WCA Waste Corporation
MANAGEMENT INCENTIVE PLAN
(As Amended and Restated Effective January 1, 2007)
I. BACKGROUND AND OBJECTIVES
The overall executive compensation strategy of WCA Waste Corporation (“WCA” or
“the Company”) is to provide key executives with total direct pay opportunity
that generally is competitive with similar waste management companies. The two
primary elements of the WCA cash compensation program are base salary and the
Management Incentive Plan (the “MIP” or the “Plan”). WCA base salaries generally
are competitive with industry standards and are used to reward an executive’s
sustained job performance over time. The MIP rewards annual performance and is
described in detail in this document.
The MIP for WCA provides annual incentive compensation opportunity for key
executives for achieving goals of WCA. The following provisions hereof define
MIP eligibility, the size of potential award opportunities, performance
measurement, form and timing of award payments, administrative guidelines and
definitions for ongoing MIP management.
II. ELIGIBILITY
MIP award eligibility will be approved by the Compensation Committee of the WCA
Board of Directors (the “Compensation Committee”) at the beginning of each
performance/award period. Generally, MIP participants will be selected from key
executives who primarily are responsible for the annual growth and profitability
of WCA, i.e., generally senior vice presidents and above. The number of eligible
MIP participants is expected to vary from year to year, as WCA expands and as
the Company’s compensation strategy and programs are refined.
III. AWARD OPPORTUNITIES
At the beginning of each fiscal year, each participant in the MIP will be
assigned a targeted award opportunity, expressed as a percent of salary, that
can decrease to zero, based on performance achievement. MIP award opportunities
may be redefined from time to time, as modifications are made in WCA’s executive
compensation strategy.

1



--------------------------------------------------------------------------------



 



Within 21/2 months after the end of each fiscal year, each participant’s salary
rate at the end of the prior fiscal year (just ended) will be multiplied by the
actual MIP award percentage earned to determine the dollar value of the award
for the prior performance cycle.
IV. PERFORMANCE MEASURES
The MIP will provide annual incentive pay at risk, with potential MIP awards
tied to WCA goal achievement and individual executive performance. When MIP
performance goals are met, the MIP awards plus base salary will approximate
total cash pay near the 75th percentile of the market ranges for most plan
participants.
The two primary performance measures for 2007 will be:

  •   Targeted EBITDA of $45.0 million from operations owned on January 1, 2007
while maintaining capital expenditures for these operations within 110% of
budget, weighted 50%; and     •   Investing $100 million in acquisitions that
are mutually approved and accepted by management and the Board, weighted 50%.

The Compensation Committee and the senior officers of WCA jointly will set MIP
performance targets at the beginning of each fiscal year. Performance goals for
MIP awards may be equal to or exceed the goals in the WCA business plan. MIP
performance goals may be adjusted by the Compensation Committee during the year,
if a major change occurs in the Company’s capital structure, e.g., a major
acquisition.
In addition to the MIP targets, the Compensation Committee and the senior
officers of WCA jointly will establish a minimum acceptable performance goals,
i.e., the performance levels below which no incentive will be paid. MIP awards
will be interpolated for actual performance falling between the minimum
acceptable and targeted goals. Prior to fiscal year end, the WCA senior officers
and Compensation Committee jointly will establish appropriate MIP goals for the
next fiscal year, in support of the new WCA business plan.

2



--------------------------------------------------------------------------------



 



Exhibit 1 presents the performance matrix for calculating MIP awards for 2007.
This performance matrix may be revised in the future, as the Company’s business
strategy and performance focus of WCA changes.
V. FORM AND TIMING OF ANNUAL AWARD COMPONENTS
MIP awards will be paid 50% in cash and 50% in restricted shares of common stock
of the Company, $0.01 par value per share, annually within 21/2 months after
year-end; provided, however, the Company shall deduct from all MIP awards
payable under this Plan any taxes required to be withheld by the Federal or any
state or local government. The number of shares of restricted stock payable
pursuant to the immediately preceding sentence will be computed by dividing the
dollar amount earned by the greater of $9.50 or the average of the closing bid
and ask prices on the NASDAQ market for the last 10 trading days of the calendar
year in which the MIP award is earned. In addition, the restricted shares will
vest upon the earlier of one-third annually on each of the three
(3) anniversaries of the date the MIP award is earned and paid for the
applicable MIP measurement year, a Change of Control as defined in the
participants’ employment contracts or the achievement of a specific growth goal.
For the 2007 MIP, the specific growth goal to accelerate vesting will be
reporting fifty-four cents ($0.54) earnings per share for any calendar year or
other rolling four (4) consecutive calendar quarter period during the vesting
period for restricted shares awarded for 2007 before extraordinary items in
accordance with GAAP. No participant shall be permitted to elect to defer all or
any portion of his/her award relating to any relevant measurement period
hereunder.
All awards payable under this Plan shall be the obligation of the Company. If
the Company determines that any person entitled to payments under this Plan is
physically or mentally incompetent to receive or properly receipt for such
payments, the Company shall make such payments to the legal guardian or other
personal representative of such person for the use and benefit of such person.
If the Company for any reason is unable to determine with reasonable certainty
the proper person to pay pursuant to the terms of the immediately preceding
sentence, the Company shall pay any amounts due hereunder into a court of
competent jurisdiction in an interpleader proceeding for purposes of being
directed by such court as to the proper disposition of any such amounts due
hereunder. Any such payments so made by the Company, to the extent of the
amounts thereof, shall fully discharge the Company’s obligations hereunder.

3



--------------------------------------------------------------------------------



 



Should the participant die prior to receiving all amounts due under this Plan,
any unpaid amounts due hereunder shall be made to the participant’s spouse, if
such spouse survives the participant, or, if there is no surviving spouse, to
the legal representative of the participant’s estate, or if no administration is
had on the estate, to the person or persons to whom participant’s property shall
pass by applicable laws of descent and distribution.
VI. ADMINISTRATIVE GUIDELINES AND DEFINITIONS
The MIP shall be administered by the Compensation Committee. The Compensation
Committee shall have such authority and powers and may consult with WCA’s CEO or
such other person or persons as it shall deem necessary or advisable to
facilitate the intent and purpose of the MIP. All decisions made by the
Compensation Committee shall be final and binding.

  •   Employee Termination – A participant must be an employee of the Company on
the final day of the measurement period.     •   New Hires – Newly hired
participants shall earn MIP awards on a pro-rata basis, based on their date of
employment.     •   Base Salary Rate – Base salary for MIP award calculations
shall be the annualized base rate in effect at the end of the performance cycle
for which the award is paid.     •   Support Documentation – The WCA CFO shall
be responsible for maintaining all necessary support documentation regarding
performance and bonus calculations under the MIP.

VII. MISCELLANEOUS

  (a)   Rights of Participants. Nothing in this Plan shall be construed to:

  (i)   Give the participant any rights whatsoever with respect to any MIP award
until such award becomes vested, nonforfeitable and distributable in accordance
with the terms of this Plan;     (ii)   Limit in any way the right of the
Company to terminate the participant’s employment by the Company at any time;

4



--------------------------------------------------------------------------------



 



  (iii)   Give the participant or any other person any interest in any fund or
in any specific asset or assets of the Company;     (iv)   Give the participant
or any other person any interest or right other than those of any unsecured
general creditor of the Company; or     (v)   Be evidence of any agreement or
understanding, express or implied, that the Company will employ the participant
in any particular position or at any particular rate of remuneration.

  (b)   Nonalienation of Benefits. No right or benefit under this Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same will be void. No right to interest hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities, or torts
of the person entitled to such right or interest.     (c)   Prerequisites to
Benefits. Neither the participant, nor any person claiming through the
participant, shall have any right or interest in this Plan, or any MIP award
hereunder, unless and until all the terms, conditions, and provisions of this
Plan which affect the participant or such other person shall have been complied
with as specified herein.     (d)   Section 162m Compliance. Should any
participant in the Plan be or become a “covered employee” as such term is
defined in section 1.162-27(c)(2) of the Treasury Regulations, then
notwithstanding anything herein to the contrary, with respect to any action
taken under the Plan by the Compensation Committee in respect of any such
covered employee, the Compensation Committee shall be comprised solely of two or
more “outside directors” of the Company as such term is defined in section
1.162-27(e)(3) of the Treasury Regulations, the material terms of the Plan shall
be disclosed to and approved by the stockholders of the Company prior to the
payment of any MIP awards and the Plan shall, in all other respects, meet the
requirements of section 162(m) of the Code and the regulations

5



--------------------------------------------------------------------------------



 



      promulgated pursuant thereto, prior to any payments hereunder. In
furtherance of the above provisions of this Section VII(d), the Compensation
Committee shall bifurcate the Plan so as to restrict, limit or condition the use
or application of any provision of the Plan to participants who are covered
employees without so restricting, limiting or conditioning the Plan with respect
to other participants, unless the Compensation Committee, in its sole
discretion, determines to apply such restrictions, limitations or conditions to
participants who are not covered employees.

  (e)   Bonus Arrangement. This Plan is intended to be a bonus program that is
designed to provide an on-going, pecuniary incentive for the participant to
produce the participant’s best efforts to increase the value of the Company.
This Plan is not intended to provide retirement income or to defer the receipt
of payments hereunder to the termination of the participant’s covered employment
or beyond. This Plan is strictly an incentive bonus program (as described in
U.S. Department of Labor Regulation Section 2510.3-2(c) or any successor
thereto), and not a pension or welfare benefit plan that is subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). All
interpretations and determinations hereunder shall be made on a basis consistent
with the status of the Plan as a bonus program.     (f)   Amendment. This Plan
may be modified or terminated by the Company at any time; provided, however,
that no such modification or termination shall affect any right to any MIP
awards that are vested at the time of such modification or termination except
with the written consent of the affected participant.     (g)   Powers of the
Company. The existence of outstanding and unpaid contingent interests under the
Plan shall not affect in any way the right or power of the Company to make or
authorize any adjustments, recapitalization, reorganization or other changes in
the Company’s capital structure or in its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, common or
preferred stock, if applicable, or the dissolution or liquidation of the

6



--------------------------------------------------------------------------------



 



      Company, or any sale or transfer of all or any part of its assets or
business, or any other act or proceeding, whether of a similar character or
otherwise.

  (h)   Waiver. A waiver by the Company, or the participant, of any of the terms
or conditions contained in the Plan shall not be construed as a general waiver
by such party of any other terms or conditions contained in this Plan.     (i)  
Separability. If any provision or provisions of this Plan shall be found to be
invalid, illegal, or unenforceable in any respect, such invalid, illegal, or
unenforceable provision shall be severed from this Plan and shall not affect the
validity, legality and enforceability of the remainder of this Plan.     (j)  
Gender, Tense and Headings. Whenever the context requires, words of the
masculine gender used herein shall include the feminine and neuter, and words
used in singular shall include plural. Headings of Articles and Sections, as
used herein, are inserted solely for convenience and reference and constitute no
part of this Plan.     (k)   Governing Law. This Plan shall be subject to and
governed by the laws of the State of Texas and, to the extent applicable, the
laws of the United States.     (l)   Notice. Any notice required or permitted to
be given under this Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the Compensation Committee, the
Company, participant or beneficiary, as applicable, at the address last
furnished by such person. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the dates shown on the postmark
on the receipts for registration or certification.     (m)   Effective Date.
This Plan is effective as of January 1, 2007 and any amendment of this Plan
shall be effective as of the date provided therein.

7



--------------------------------------------------------------------------------



 



EXHIBIT 1
WCA Corporation
MANAGEMENT INCENTIVE PLAN
AWARD OPPORTUNITY VS CORPORATE PERFORMANCE

                            % Targeted   % CEO/COO Base   % Base Salary
       Goal Achieved   Salary Earned   Earned Below COO
100% or Above
  100% of Salary   90% of Salary
99%
    95 %     85.5 %
98%
    90 %     81.0 %
97%
    85 %     76.5 %
96%
    80 %     72.0 %
95%
    75 %     67.5 %
94%
    70 %     63.0 %
93%
    65 %     58.5 %
92%
    60 %     54.0 %
91%
    55 %     49.5 %
90%
    50 %     45.0 %
89%
    45 %     40.5 %
88%
    40 %     36.0 %
87%
    35 %     31.5 %
86%
    30 %     27.0 %
85%
    25 %     22.5 %
<85% of Target
  0% of Salary   0% of Salary

Exhibit 1-1



--------------------------------------------------------------------------------



 



EXHIBIT 2
WCA Corporation
MANAGEMENT INCENTIVE PLAN
SAMPLE AWARD CALCULATION
ASSUMPTIONS:
CEO’s salary is $300,000.
Targeted MIP award is 200% of salary or $600,000.
EBITDA is 90% of target and Acquisitions is 100% of target.
 

         
CALCULATIONS:
       
Current Salary:
  $ 300,000  
Incentive Target:
    x 2.00  
 
     
 
  $ 600,000  

A. EBITDA Performance Component:

                         
Incentive Target:
  $ 300,000                  
EBITDA Adjustment:
    x .50                  
 
                     
 
                       
Unweighted EBITDA Component:
          $ 150,000          
Weighting of EBITDA Component:
            x 1.00          
 
                     
 
                       
Weighted EBITDA Component:
                  $ 150,000  

B. Acquisition Performance:

                         
Incentive Target:
  $ 300,000                  
Acquisition Adjustment:
    x 1.00                  
 
                     
 
                       
Unweighted Acquisition Performance Component:
          $ 300,000          
Weighting of Acquisition Performance Component:
            x 1.00          
 
                     
 
                       
Weighted Acquisition Performance Component:
                  $ 300,000  
 
                     
 
                       
Total MIP Award Adjusted for Corporate Performance:
                  $ 450,000  
 
                     

Exhibit 2-1